DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 18 July 2022 is acknowledged.
Claims 16-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 July 2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 in line 14 recites “and sensor wire contact location”; for clarity, this should recite “and the sensor wire contact location”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 28 call for the apparatus to include “a plurality of alignment features”; claims 5 and 27, from which they respectively depend, define the apparatus as having “an alignment feature”. It is unclear if the alignment feature of claims 5 and 27 is among the plurality of alignment features of claims 6 and 28, or if this is a separate alignment feature with different form and purpose; for the purposes of examination the claims will be treated as though claims 5 and 27 call for at least one alignment feature and claims 6 and 28 will be treated as though the at least one includes a plurality, but correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12-15, and 23-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pace (US 2013/0150691).
Regarding claim 1, Pace discloses sensor apparatus for a continuous glucose monitoring system, the sensor apparatus comprising: 
a sensor housing (element 2210; figures 23A, 23B) including: a first end having a sealing surface configured to seal against an introducer (see figure 23A showing element 2206, where 23B shows the housing’s first send sealing against this element); a second end having a sealing surface configured to seal against an insertion shaft cover (figure 23B where the housing seals against element 2212; see also element 1904); an insertion shaft opening that extends between the first end and the second end and having a width that allows an insertion shaft of the introducer to travel through the insertion shaft opening, the insertion shaft opening defined by an inner surface of the sensor housing (figure 23B, the opening extending between these ends is inherent due to the shape of element 2206 as shown in figure 23A); 
an outer surface having a sensor wire contact location (the “bottom” of element 2210 in figure 23B at the points it makes contact with element 2204); and a sensor wire channel that extends between the insertion shaft opening of the sensor housing and the sensor wire contact location (where element 2202 extends to the right as shown in figure 23B); wherein the sensor wire channel and sensor wire contact location are each configured to receive a corresponding portion of a sensor that extends between the insertion shaft opening of the sensor housing and the sensor wire contact location (figure 23B), and further configured to allow the sensor to make electrical contact to an electrical circuitry of the continuous glucose monitoring system (paragraph [0125]).  
Regarding claim 2, Pace further discloses the apparatus comprising the introducer (element 2206), wherein the introducer comprises an insertion shaft, a portion of the insertion shaft positioned within the insertion shaft opening of the sensor housing, the introducer sealingly coupled to the first end of the sensor housing (figure 23B); an insertion shaft cover surrounding a portion of the insertion shaft, the portion of the insertion shaft cover sealingly coupled to the second end of the sensor housing, the insertion shaft cover having an inner region (see figures 23A and 23B); and the sensor (element 2202), a portion of the sensor extending through the sensor wire channel of the sensor housing between the insertion shaft opening and the sensor wire contact location (figures 23A and 23B); wherein the sensor housing, the introducer, and the insertion shaft cover form a sealed region that includes the insertion shaft opening of the sensor housing and the inner region of the insertion shaft cover (figure 23B).  
Regarding claim 3, Pace further discloses that the sealed region is sterilized (paragraph [0085]; claim 16).  
Regarding claim 4, Pace further discloses that first end of the sensor housing has a first diameter and the second end of the sensor housing has a second diameter that is smaller than the first diameter, and the sensor housing is tapered (see figure 23B, the side wall between first and second ends of housing 2210 is sloped with non-orthogonal angles at the corners of the cutaway, indicating that it is tapered).  
Regarding claim 5, Pace further discloses that the outer surface includes at least one alignment feature configured to engage with a sensor housing support of the continuous glucose monitoring system to place the sensor wire contact location of the sensor housing in a predetermined location relative to the sensor housing support (figure 25A, 26).  
Regarding claim 6, Pace further discloses that the at least one alignment feature includes a plurality of alignment features (the shape of element 2210 itself is configured to control its alignment with the receiving slot shown in figures 25A, 26; as this includes multiple angles and surfaces, this may be considered multiple “features” absent any more limiting definition).  
Regarding claim 7, Pace further discloses a sealing channel that extends from the sealing surface of the first end of the sensor housing to the sensor wire channel; wherein the sealing channel is configured to receive a sealing material that seals around at least a portion of a sensor disposed within the sensor wire channel (paragraph [0125], the adhesive).  
Regarding claim 8, Pace further discloses the apparatus further comprising: a receiving surface having a receiving area and a sensor housing support (element 2404 and its interior area; see figures 24A, 25A, 27A), the sensor housing support including an outer surface, an inner surface, and a plurality of vertical contact element channels (located in element 2604), the plurality of vertical contact element channels respectively defined by the sensor housing support and respectively extending between the outer surface and the inner surface of the sensor housing support (figure 27B, the “interior” is defined by the side walls corresponding to 2404 and bottom 2604); 
a substrate comprising the electrical circuitry of the continuous glucose monitoring system, the substrate positioned within the receiving area of the receiving surface (element 2402); 
and a plurality of vertical contact elements respectively positioned within a corresponding one of the plurality of the vertical contact element channels, the plurality of vertical contact elements in electrical contact with the electrical circuitry (elements 2204); 
wherein the sensor housing is positioned within the sensor housing support of the receiving surface (figure 25A), and wherein when the sensor wire channel and the sensor wire contact location receive the corresponding portion of the sensor, and wherein the plurality of vertical contact elements are respectively configured to provide electrical contact with the sensor at the sensor wire contact location such that the sensor is in electrical contact with the electrical circuitry (paragraph [0125]).  
 Regarding claim 12, Pace further discloses that the sensor housing support comprises an alignment feature, and wherein the outer surface of the sensor housing includes a corresponding alignment feature configured to engage with the alignment feature of the sensor housing support to place the sensor wire contact location of the sensor housing in a predetermined location (the shape of each component is configured to allow only one alignment when they are assembled).  
Regarding claim 13, Pace further discloses a sealing channel that extends from the sealing surface of the first end of the sensor housing to the sensor wire channel, wherein the sealing channel includes a sealing material that seals around the corresponding portion of the sensor positioned within the sensor wire channel of the sensor housing (paragraph [0125], the adhesive).  
Regarding claim 14, Pace further discloses a top cover coupled to the receiving surface, wherein the top cover at least partially covers the substrate and the sensor housing (the outer shell of element 2502, see figure 25A).  
Regarding claim 15, Pace further discloses the apparatus further comprising: the sensor, wherein the sensor includes a plurality of sensor leads, and wherein the plurality of vertical contact elements respectively form an electrical connection between a corresponding one of the plurality of sensor leads and the electrical circuitry of the continuous glucose monitoring system (paragraph [0125], the sensor includes multiple electrical contacts; paragraph [0133], multiple contacts are used for transfer of data from multiple sensor leads).
Regarding clam 23, Pace discloses a sensor apparatus for a continuous glucose monitoring system comprising: 
a sensor housing (element 2210; figures 23A, 23B) including: 
a first end having a sealing surface(see figure 23A showing element 2206, where 23B shows the housing’s first send sealing against this element); a second end having a sealing surface(figure 23B where the housing seals against element 2212; see also element 1904); an insertion shaft opening that extends between the first end and the second end and having a width that allows an insertion shaft of an introducer to travel through the insertion shaft opening, the insertion shaft opening defined by an inner surface of the sensor housing (figure 23B, the opening extending between these ends is inherent due to the shape of element 2206 as shown in figure 23A); 
an outer surface having a sensor wire contact location (the “bottom” of element 2210 in figure 23B at the points it makes contact with element 2204); and a sensor wire channel that extends between the insertion shaft opening of the sensor housing and the sensor wire contact location (where element 2202 extends to the right as shown in figure 23B); wherein the sensor wire channel and sensor wire contact location are each configured to receive a corresponding portion of a sensor that extends between the insertion shaft opening of the sensor housing and the sensor wire contact location (figure 23B), and further configured to allow the sensor to make electrical contact to an electrical circuitry of the continuous glucose monitoring system (paragraph [0125]).  
Regarding claim 24, Pace further discloses the apparatus further comprising: the introducer (element 2206), wherein the introducer comprises an insertion shaft, a portion of the insertion shaft positioned within the insertion shaft opening of the sensor housing, the introducer sealingly coupled to the first end of the sensor housing (figure 23B); an insertion shaft cover surrounding a portion of the insertion shaft, the portion of the insertion shaft cover sealingly coupled to the second end of the sensor housing, the insertion shaft cover having an inner region (see figures 23A and 23B); and the sensor (element 2202), a portion of the sensor extending through the sensor wire channel of the sensor housing between the insertion shaft opening and the sensor wire contact location (figures 23A, 23B); wherein the sensor housing, the introducer, and the insertion shaft cover form a sealed region that includes the insertion shaft opening of the sensor housing and the inner region of the insertion shaft cover (figure 23B).  
Regarding claim 25, Pace further discloses that the sealed region is sterilized (paragraph [0085]; claim 16).  
Regarding claim 26, Pace further discloses that the first end of the sensor housing has a first diameter and the second end of the sensor housing has a second diameter that is smaller than the first diameter; and the sensor housing is tapered (see figure 23B, the side wall between first and second ends of housing 2210 is sloped with non-orthogonal angles at the corners of the cutaway, indicating that it is tapered).  
Regarding claims 27 and 28, Pace further discloses that the outer surface includes a plurality of alignment features configured to engage with a sensor housing support of the continuous glucose monitoring system to place the sensor wire contact location of the sensor housing in a predetermined location relative to the sensor housing support (the shape of element 2210 itself is configured to control its alignment with the receiving slot shown in figures 25A, 26; as this includes multiple angles and surfaces, this may be considered multiple “features” absent any more limiting definition).  
Regarding claim 29, Pace further discloses a sealing channel that extends from the sealing surface of the first end of the sensor housing to the sensor wire channel; wherein the sealing channel is configured to receive a sealing material that seals around at least a portion of a sensor disposed within the sensor wire channel (paragraph [0125], the adhesive).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2008/0097246 to Stafford, US 2018/0325433 to Prais (sharing inventors and the same assignee with the instant application; this reference should have been cited by Applicant).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791